764 So.2d 7 (1999)
COASTAL PHYSICIAN SERVICES OF BROWARD COUNTY, INC. and Healthcare Business Resources, Inc., Petitioners,
v.
Carmen ORTIZ, Respondent.
No. 98-1564
District Court of Appeal of Florida, Fourth District.
January 27, 1999.
*8 Paul H. Field of Lane, Reese, Aulick, Summers & Field, P.A., Coral Gables, for petitioners.
Marshall J. Osofsky and Louis M. Silber of Lewis, Vegosen, Rosenbach, Silber & Dunkel, P.A., and Philip L. Valente, Jr. of Valente & Natale, L.L.C., West Palm Beach, for respondent.

ON MOTION FOR REHEARING
WARNER, J.
The petitioner, on motion for rehearing, again objects to our failure to limit the discovery request to Florida residents, allowing the respondent to pursue discovery related to non-Florida recipients of the offending billing notices. The petitioner claims that since non-Florida residents cannot make claims under either the Deceptive and Unfair Trade Practices Act, sections 501.201-.213, Florida Statutes (1997), or the Consumer Collection Practices Act, sections 559.55-.785, Florida Statutes (1997), discovery should not be allowed regarding out-of-state billings. Having reviewed the statutory provisions, we conclude that these acts are for the protection of in-state consumers from either in-state or out-of-state debt collectors. See, e.g., § 501.202(3); § 559.55(6). Other states can protect their own residents, as Florida itself does with regard to out-of-state collectors. See, e.g., § 559.565.
We therefore grant the petition for certiorari to the extent that it requests discovery of billing notices sent to the residents of other states.
POLEN and GROSS, JJ., concur.